Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/21 has been entered.
2.	This action is responsive to the communication filed on 12/06/21.  Claims 1, 7 and 13 have been amended. Claims 19-26 have been cancelled. Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over NORWOOD in view of BISHOP.
5.	With respect to claim 1,
NORWOOD discloses a non-transitory computer-readable medium comprising a set of instructions, which, when executed by a processing system associated with a distributed database having a plurality of nodes, causes the processing system to:
identify a batch of data to be retrieved from streaming data sources in accordance with a mapping between a first set of partitions and a second set of partitions, the first set of partitions being associated with the streaming data sources and the second set of partitions being associated with respective nodes of the database and the mapping based on offset ranges to uniquely identify each data in each said partition of the first set of partitions; and
retrieve the identified batch of data and load the retrieved data into the plurality of nodes of the database in accordance with the mapping (NORWOOD [0016], [0045], [0072], [0081], [0093], [0130], [0133], [0195] e.g. [0016] FIG. 1 is a diagram of a prior art Kafka system.  A Kafka cluster 102 includes multiple brokers, such as brokers 104, 106 and 108.  Producers 110 push messages to Kafka cluster 102, and consumers 112 pull the messages.  The producers 110 get Kafka broker IDs from a Zookeeper 114.  The Zookeeper also provides u dated offsets to the consumers 112. [0045] Several different algorithms compute metrics on a Kafka cluster, using a mixture of aggregate metrics (for groups of messages) and sampled metrics (for a subset of messages in each group) to calculate different metrics.  Every message is labeled with a time stamp from when the producer first calls send.  Messages are bucketed based on the producer labeled time stamps (with period p), producer, and topic.  The system rounds or truncates timestamps, then groups messages based on these periods.  These buckets are used by both producers and consumers. [0072] In an alternate embodiment, message offsets are used instead of, or in addition to, producer time stamps. [0081] Metrics Collector class provides a simple API for consumer/producer to record a sample, it aggregates the samples into time buckets, one bucket per (topic, partition). [0093] Metrics Collector keeps a map of circular arrays of time buckets of size audit sample period, one array of time buckets per bucketKey (in one embodiment, producers and consumers use topic, partition as bucketKey).  Each time bucket contains N sub-buckets of sample period size.  An array of time buckets includes the current time bucket and a few of the most recent time buckets (or just the current time bucket for a configuration where circular array size to 1).  The type of a time bucket includes the start timestamp of the bucket, aggregated latency and message size metrics, and array of sub-buckets of aggregated audit metrics.  When a metric gets recorded, the system identifies the corresponding time bucket by timestamp and bucketKey, and add/merge the metric to the aggregated metric in the time bucket.  If the timestamp belongs to the time interval that is more recent than any other time bucket in the circular array, the oldest bucket is thrown away and a new time bucket is started.  Each component in the system that collects metrics uses its own type for parameter metric. [0130] all metrics data is loaded into one RocksDB database embedded on the node that runs MMA service [0133] In MMA service, all metrics data are loaded into RocksDB and MMA service queries are served from there. [0195] When a metric gets recorded for the topic/partition not seen by Interceptor since the initialization, a new map entry gets added to topic/partition audit buckets map.  This map will also keep track of current sequence number per topic/partition: SequenceNumber(topic-partition).  SequenceNumber(topic-partition) is initialized to 0.  Every time AuditMessage gets created for a topic/partition and assigned a sequence number=SequenceNumbertopi c-partition, SequenceNumber(topic-partition) gets incremented [as
identify a batch (e.g. batch processing; Messages are bucketed based on the producer labeled time stamps (with period p), producer, and topic) of data (e.g. messages) to be retrieved from streaming data sources in accordance with a mapping (e.g. a new map entry gets added to topic/partition audit buckets map.  This map will also keep track of current sequence number per topic/partition: SequenceNumber(topic-partition)) between a first set of partitions and a second set of partitions (e.g. partition), the first set of partitions being associated with the streaming data sources (e.g. producers) and the second set of partitions being associated with respective nodes (e.g. all metrics data is loaded into one RocksDB database embedded on the node that runs MMA service) of the database (e.g. database) and the mapping based on offset ranges (e.g. range) to uniquely identify each data in each said partition of the first set of partitions; and
	retrieve the identified batch of data and load the retrieved data into the plurality of nodes of the database in accordance with the mapping]);
wherein retrieving the data and loading the retrieved data for an identified batch of data comprises an atomic distributed transaction for loading the data exactly once, the atomic distributed transaction comprising:
each node performing a database pull transaction to pull data from a respective partition of the first set of partitions according to the mapping,
wherein the database pull transactions of the nodes pull data in parallel from the first set of partitions;
each node loading the retrieved data from the respective database pull transaction into the database (NORWOOD [0038], [0084] – [0087], [0093], [0104], [0116], [0133], [0215] e.g. [0038] End to end instrumentation provides insights from producers to consumers, including for multiple Kafka clusters in the middle (connected through MirrorMaker or CopyCat).  Performance metrics provided include metrics on latency and throughput (both messages per second and bytes per second).  This includes order statistics (e.g., a histogram).  Completeness and correctness metrics are provided to measure if messages are being delivered exactly once (and estimates of the number of lost or duplicate messages if they are not). [0084] Queries to the MMA service are all served from the RocksDB.  In one embodiment, all aggregated metrics data are stored in one RocksDB (single node). [0085] The following discussion sets forth two embodiments for loading and managing the queriable materialized view.  1) MMA service consumes Audit Topic and writes into RocksDB; if RocksDB is accumulated, then it is also loaded from Audit Topic; and 2) MMA service consumes Audit Topic and writes to the Compacted Audit Log; RocksDB is loaded from the Compacted Audit Log, and the accumulated RocksDB is loaded from the integrated Compacted Audit Log (consumed from Compacted Audit Log). [0086] Based on current requirements, producers and consumers aggregate metrics per topic, partition.  Metrics Collector publishes aggregated metrics to Audit Topic.  Metrics Collector exposes a simple API for a component to record a metric:  void recordMetric(BucketKey bucketKey, Metric metric); [0087] Metric interface includes a method to query for the timestamp that will be used to identify a sample interval to which this metric belongs to.  [0093] Metrics Collector keeps a map of circular arrays of time buckets of size audit sample period, one array of time buckets per bucketKey (in one embodiment, producers and consumers use topic, partition as bucketKey). [0094] Audit-related metrics, aggregated per sample period: message count, bytes, aggregate CRC, average latency, average message size.  Metrics Collection on Producer [0104] Each message sent by producers includes a timestamp.  The timestamp is an ID which is used to track the message end-to-end.  This is covered by KIP-32.  The Producer will own MetricsCollector object.  Producer could call MetricsCollector::recordMetric(bucketKey=topic,partition) in the callback from send( )method. RocksDB Tables [0133] In MMA service, all metrics data are loaded into RocksDB and MMA service queries are served from there.  RocksDB supports efficient range scans by using prefix-based seeks.  Keys are provided with a fixed-size prefix that includes fields which can be quickly filtered.  Multiple tables are used, where each table is optimized for a specific type of query.  This is the list of tables for queries on fine-grain (sample period) time intervals based on Example query results and Example use cases for Performance/Audit. TABLE-US-00002 TABLE 1 Audit results per time buckets Keys are constructed to efficiently seek to a particular <type (producer/consumer), producer/consumer group ID, topic, partition> and a time bucket.  Time bucket granularity is sample period.  Key: <type (producer/consumer), producer/consumer group id, topic, partition, time bucket>, where the whole key is fixed length.  Value: number of messages, flags Supported queries: `flags` field contains info such as CRC did not match (can be shown in UI even if number of messages matches), audit data is potentially incomplete (if detected that an audit message was lost).  Audit results over time: Seek to <producer, producer ID, topic, partition, start time bucket> and read keys up to end time bucket; Seek to <consumer, consumer group ID, topic, partition, start time bucket> and read keys up to end time bucket.  Dependencies: requires info about topic <=> consumer group and topic <=> producer ID.  Audit heat map: Same as above for desired consumer group ID.  Distribution of message count by partition [as
wherein retrieving the data and loading the retrieved data for an identified batch of data comprises an atomic distributed transaction for loading the data exactly once (e.g. exactly once), the atomic distributed transaction comprising:
each node performing a database pull transaction (e.g. pull message - query) to pull data (e.g. batch processing; Messages are bucketed based on the producer labeled time stamps (with period p), producer, and topic) from a respective partition of the first set of partitions according to the mapping,
wherein the database pull transactions of the nodes pull data in parallel (e.g. concurrently executing programs or processes) from the first set of partitions;
each node loading the retrieved data from the respective database pull transaction (e.g. pull message from consumer - query) into the database]. [0215] In various embodiments, the processing units may execute a variety of programs or code instructions and may maintain multiple concurrently executing programs or processes).
Although NORWOOD substantially teaches the claimed invention, NORWOOD does not explicitly indicate
recording metadata in the database confirming loading of the batch of data into the database;
wherein the batch of loaded data and the metadata is committed atomically upon retrieving and loading of data by all the nodes and recording of the metadata.
BISHOP teaches the limitations by stating
identify a batch (BISHOP [0069] e.g. batch) of data (BISHOP [0248], [0254] – [0255], [0261] e.g. message) to be retrieved from streaming data (BISHOP [0068], [0148] – [0149], [0156] – [0157] e.g. Data stream) sources (BISHOP [0149] e.g. Data sources 102) in accordance with a mapping (BISHOP [0261], [0279] e.g. map) between a first set of partitions (BISHOP [0068], [0156], [0254] – [0255], [0294] e.g. partitions) and a second set of partitions, the first set of partitions being associated with the streaming data sources and the second set of partitions (BISHOP [0069], [0149] – [0150], [0157] e.g. batch containers) being associated with respective nodes of the database and the mapping based on offset ranges (BISHOP [0256] – [0257] e.g. offset 0, offset 1 and offset 2 – offsets 0-2) to uniquely identify each data in each said partition of the first set of partitions; and
retrieve the identified batch of data and load the retrieved data into the plurality of nodes (BISHOP [0157], [0162] e.g. worker node) of the database in accordance with the mapping;
wherein retrieving the data and loading the retrieved data for an identified batch of data comprises an atomic distributed transaction for loading the data exactly once (BISHOP [0069], [0244], [0246] e.g. transaction; such as "at most once" and "at least once" processing through an acknowledgement scheme; "exactly-one delivery," i.e. that an input record is delivered only once even when a node fails in Storm), the atomic distributed transaction comprising:
each node (BISHOP [0157], [0162] e.g. worker node) performing a database pull transaction (BISHOP [0149], [0155] e.g. pull; fetch) to pull data from a respective partition of the first set of partitions according to the mapping,
wherein the database pull transactions of the nodes pull data in parallel from the first set of partitions (BISHOP [0029] – [0030], [0072] – [0073] e.g. parallelism; concurrently processing batches in a pipeline when a count of available physical threads equals or exceeds a set number of logically parallel threads; [0072] – [0073] Parallelism: A container runs a user-specified number of logically parallel threads, fixed by a developer of a container.  A "logically parallel threads" value specifies how many threads are to be simultaneously utilized by the container during processing of batches in a pipeline);
each node loading the retrieved data from the respective database pull transaction into the database (BISHOP [0149], [0155] e.g. pull; fetch);
recording metadata in the database (BISHOP [0148] – [0149] e.g. metadata; database) confirming loading of the batch of data into the database;
	wherein the batch of loaded data and the metadata is committed atomically upon retrieving and loading of data by all the nodes (BISHOP [0082], [0158], [0309] e.g. [0158] a Specifically, worker nodes in the worker tier 214 can perform tasks like aggregations, functions and stream groupings (e.g., shuffle grouping, fields grouping, all grouping, and global grouping), filtering and commits to external persistence layers like rich contextual data store 110. [0309] In one implementation the method includes a committed worker node committing the dependent batch to an external disc at a point immediately preceding the detecting, and the uncontactable worker node processed the another dependent batch at a point immediately preceding the detecting.  In this example, the state data can be commutative monoids that map a current node-state to a previous node-state.  It can also include, receiving, at a first worker node, a confirmation from one or more downstream worker nodes of complete processing of one or more downstream batches dependent on a first batch processed at the first worker node, and running the first batch to completion at the first worker node [as recording metadata (e.g. metadata) in the database (e.g. database) confirming (e.g. confirmation) loading of the batch of data into the database;
	wherein the batch of loaded data and the metadata is committed (e.g. commit) atomically upon retrieving and loading of data by all the nodes (e.g. worker nodes)]) and recording of the metadata (BISHOP [0148] – [0149] e.g. metadata).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of NORWOOD and BISHOP, to provide systems and methods that use a combination of concurrent and multiplexed processing schemes to adapt to the varying computational requirements and availability in a stream processing system with little performance loss or added complexity.  Increased revenue, higher user retention, improved user engagement and experience may result (BISHOP [0021]). 
6.	With respect to claim 2,
	BISHOP further discloses wherein the set of instructions, when executed by the processing system, causes each partition of the second set of partitions to retrieve data from the data source independently of retrieving data from the data source by any other partition of the second set of partitions (BISHOP [0065] e.g. In some implementations, emitters include user-specified conversion functions, such that they consume byte strings from an input queue and forward them as tuples to downstream transformers.  An emitter retrieves one or more tasks/jobs to be executed by one or more physical threads of a worker node).
7.	With respect to claim 3,
	BISHOP further discloses wherein the set of instructions, when executed by the processing system, causes each partition of the second set of partitions to retrieve data from the data source in parallel with retrieving data from the data source by at least one other partition of the second set of partitions (BISHOP [0072] – [0073] e.g. Parallelism: A container runs a user-specified number of logically parallel threads, fixed by a developer of a container.  A "logically parallel threads" value specifies how many threads are to be simultaneously utilized by the container during processing of batches in a pipeline).
8.	With respect to claim 4,
	BISHOP further discloses wherein the set of instructions, when executed by the processing system, further causes the processing system to:
request metadata relating to the first set of partitions (BISHOP [0147] - [0149], [0213], [0219] e.g. metadata); and
use the metadata to configure the retrieving such that each partition of the second set of partitions performs the retrieving independently of retrieving data from the data source by any other partition of the second set of partitions (BISHOP [0219] – [0220] e.g. When the identified user requests access to a virtual application 928A or 928B, the runtime application generator 920 suitably creates the application at run time based upon the metadata 938, as appropriate).
9.	With respect to claim 5,
	BISHOP further discloses wherein the set of instructions, when executed by the processing system, further causes each partition of the second set of partitions to retrieve data from the data source in parallel with retrieving data from the data source by at least one other partition of the second set of partitions (BISHOP [0072] – [0073] e.g. Parallelism: A container runs a user-specified number of logically parallel threads, fixed by a developer of a container.  A "logically parallel threads" value specifies how many threads are to be simultaneously utilized by the container during processing of batches in a pipeline).
10.	With respect to claim 6,
	BISHOP further discloses access a file specifying a transform to be applied to the data retrieved from the data source; and
transform the data retrieved from the data source in accordance with the transform,
wherein the loading the retrieved data into the database comprises loading the transformed data into the database (BISHOP [0064] – [0066], [0149] – [0150], [0237] e.g. transformer).
11.	Claims 7-12 are same as claims 1-6 and are rejected for the same reasons as applied hereinabove.
12.	Claims 13-18 are same as claims 1-6 and are rejected for the same reasons as applied hereinabove.

Response to Arguments
13.	Applicant’s remarks and arguments presented on 12/06/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
14.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
15.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 15, 2022